DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      JO ANN BARONE KOTZEN
                       n/k/a JO ANN BARONE,
                              Appellant,

                                    v.

                        JEFFREY H. KOTZEN,
                             Appellee.

                              No. 4D16-2837

                           [August 17, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Judge; L.T. Case No. 50-2007-DR-
014415-XXXXMB.

  Jo Ann Barone of Barone Law Co., Palm Beach, pro se.

  Jeffrey H. Kotzen, Palm Beach, pro se.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.